S. Miller, J.P., dissents
and votes to reverse the order insofar as appealed from, deny that branch of the motion which was to dismiss the cause of action alleging common-law negligence, and reinstate that cause of action, with the following memoran*751dum: I do not agree with my colleagues that the defendants established their entitlement to summary judgment dismissing the plaintiffs common-law negligence claims, and thus, I dissent.
The plaintiff was hired by his sister, the third-party defendant Dorrie Crawford, and her neighbors, the defendants, Audrey Claffee and Hugh C. Henry, to repair a leak in the chimney shared by their attached single-family houses. The plaintiff performed repairs on the Crawford side of the chimney, securing himself with a safety line which he tied off to the frame of an open window. After completing that portion of the job, the plaintiff, “hugging” the chimney, proceeded around to the defendants’ roof. According to the plaintiff, the defendant Claffee had previously opened a window on her side of the chimney for the plaintiff to tie off his safety line. However, the subject window was closed, leaving the plaintiff with no place to tie his line. Essentially stranded on the roof, the plaintiff tried to climb to the window to open it, but just as he reached it, the plaintiff fell off the roof, sustaining personal injuries.
The plaintiff commenced this action, inter alia, to recover damages for negligence. The plaintiff has abandoned his challenge to the dismissal of his Labor Law § 200 claims. The defendants moved for summary judgment dismissing, among other things, this cause of action, contending that the plaintiff was negligent in “attempting to walk around the sloped lower roof of [their] house without a ladder, scaffold, safety belt or other safety devices.” The Supreme Court granted the motion. My colleagues affirm. I disagree.
The common-law duty of a landowner is to provide a safe workplace (see Matter of New York City Asbestos Litig., 5 NY3d 486 [2005]). If the plaintiff was injured in whole or in part as a result of a dangerous condition on the defendants’ property, which they created, or of which they had actual or constructive notice, they may be held liable for the plaintiff’s injuries under a common-law negligence theory irrespective of whether they supervised the plaintiff’s work (see Kerins v Vassar Coll., 15 AD3d 623 [2005]; Oganessian v Eternal Mems., 305 AD2d 387 [2003]; Beltrone v City of New York, 299 AD2d 306 [2002]).
The defendants demonstrated, prima facie, that they had no notice of, and did not create, a dangerous condition; they denied ever agreeing to open the window for the plaintiff. However, in opposition, the plaintiff demonstrated the existence of a triable issue of fact as to whether the defendants created a dangerous condition by closing the window he was explicitly told would be left open, thereby denying him the ability to tie off his safety *752line. Indeed, the record suggests that the plaintiff recognized the importance of using his line, and that he would not have agreed to perform this work without the use of a safety line. The defendants’ alleged act of closing the window, while the plaintiff was on the Crawfords’ side of the chimney, left the plaintiff with few options once he squeezed around the chimney and arrived on the defendants’ roof. He could either go back, or attempt to reach the window to open it to tie off his line. As I see it, a triable issue of fact exists as to the parties’ respective culpability. Therefore, that branch of the defendants’ motion which was for summary judgment dismissing the cause of action alleging common-law negligence should have been denied.